Electronically Filed
                                                     Supreme Court
                                                     SCWC-30444
                                                     15-JUL-2014
                                                     10:11 AM



           SCWC-30444, SCWC-30568, AND SCWC-10-0000166

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           SCWC-30444
              (ICA NO. 30444; CIVIL NO. 09-1-2488)

                      (CASE NO. CU-10-278)

          STATE OF HAWAI#I, CITY AND COUNTY OF HONOLULU;
       COUNTY OF HAWAI#I; COUNTY OF MAUI; COUNTY OF KAUAI;
     HAWAI#I HEALTH SYSTEMS CORPORATION; AND THE JUDICIARY,
           Respondents/Complainants-Appellees-Appellees,

                               vs.

    DAYTON NAKANELUA, State Director, UNITED PUBLIC WORKERS,
      AFSCME, LOCAL 646, AFL-CIO and UNITED PUBLIC WORKERS,
               AFSCME, LOCAL 646, AFL-CIO (2009-42),
           Petitioners/Respondents-Appellants-Appellants

                               and

 HAWAI#I LABOR RELATIONS BOARD; JAMES B. NICHOLSON; SESNITA A.D.
MOEPONO; and ROCK B. LEY, Respondents/Agency-Appellees-Appellees.

                     -----------------------

                      (CASE NO. CE-10-726)

       UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
           Petitioner/Complainant-Appellant-Appellant,

                               vs.

            NEIL DIETZ, Chief Negotiator, Office of
      Collective Bargaining, State of Hawai#i (2009-043),
            Respondent/Respondent-Appellee-Appellee,
                               and

 HAWAII LABOR RELATIONS BOARD; JAMES B. NICHOLSON; SESNITA A.D.
MOEPONO; and ROCK B. LEY, Respondent/Agency-Appellees-Appellees.

----------------------------------------------------------------

                            SCWC-30568
               (ICA NO. 30568; S.P. NO. 09-1-0305)

       UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
           Petitioner/Union-Appellee, Cross-Appellant,

                               vs.

      STATE OF HAWAI#I; THE JUDICIARY; HAWAI#I HEALTH SYSTEMS
 CORPORATION, Respondents/Employers-Appellants, Cross-Appellees,

                               and

             CITY AND COUNTY OF HONOLULU (2009-044),
                   Respondent/Employer-Appellee.
 ---------------------------------------------------------------

                         SCWC-10-0000166
             (CAAP-10-0000166; CIVIL NO. 10-1-0323)

                      (CASE NO. CU-10-278)

          STATE OF HAWAI#I, CITY AND COUNTY OF HONOLULU;
       COUNTY OF HAWAI#I; COUNTY OF MAUI; COUNTY OF KAUAI;
     HAWAI#I HEALTH SYSTEMS CORPORATION; AND THE JUDICIARY,
           Respondents/Complainants-Appellees-Appellees,

                               vs.

    DAYTON NAKANELUA, State Director, UNITED PUBLIC WORKERS,
     AFSCME, LOCAL 646, AFL-CIO, AND UNITED PUBLIC WORKERS,
              AFSCME, LOCAL 646, AFL-CIO (2009-042),
          Petitioners/Respondents-Appellants-Appellants,

                               and

 HAWAI#I LABOR RELATIONS BOARD; JAMES B. NICHOLSON; SISNITA A.D.
MOEPONO; and ROCK B. LEY, Respondents/Agency-Appellees-Appellees.

                     -----------------------


                               -2-
                         (CASE NO. CE-10-726)

       UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
           Petitioner/Complainant-Appellant-Appellant,

                                 vs.

            NIEL DIETZ, Chief Negotiator, Office of
      Collective Bargaining, State of Hawai#i (2009-043),
            Respondent/Respondent-Appellee-Appellee,

                                 and

 HAWAI#I LABOR RELATIONS BOARD; JAMES B. NICHOLSON; SISNITA A.D.
MOEPONO; and ROCK B. LEY, Respondents/Agency-Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and
     Circuit Judge Trader, in place of McKenna, J., recused)

          Petitioners/Respondents-Appellants-Appellants’

application for writ of certiorari filed on June 3, 2014, is

hereby accepted and will be scheduled for oral argument.    The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, July 15, 2014.

Herbert R. Takahashi,             /s/ Mark E. Recktenwald
Rebecca L. Covert,
and Davina W. Lam                 /s/ Paula A. Nakayama
for petitioners
                                  /s/ Richard W. Pollack
Nelson Y. Nabeta
for respondents
State of Hawai#i,                 /s/ Michael D. Wilson
The Judiciary, and
Hawai#i Health Systems            /s/ Rom A. Trader
Corporation




                                 -3-